Cochrane, J.
(concurring):
The enabling act (Laws of 1918, chap. 611) recites that the injuries of the deceased are alleged to have been sustained while “ engaged in hoisting and lowering eases ” and then provides that “ if the court finds that such injuries were so sustained” it shall award judgment in favor of the claimants. The evidence discloses and the court finds that the deceased was not “ engaged in hoisting and lowering cases ” when he received his injury. The finding is that it was “ after the last case or box had been lowered.” Nor was he doing anything when injured which was pertinent or incidental to the work of “ hoisting and lowering cases.” The facts stated in the statute as a condition of a judgment in favor of the claimant having been found not to exist there is no basis for such judgment. I, therefore, agree that the judgment should be reversed and the claim dismissed.
Judgment reversed and claim dismissed, with costs.